Citation Nr: 1030782	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for status 
post spinal fusion at L3-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
January 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) in Providence, Rhode Island.  A December 2006 rating 
decision denied a rating in excess of 40 percent for the 
Veteran's service-connected lumbar spine disability, and July and 
December 2007 rating decisions denied his claim for service 
connection for PTSD.  He perfected an appeal as to both matters.  
The July 2007 rating decision also denied entitlement to service 
connection for radiculopathy of the right lower extremity.  
Although the Veteran did not perfect an appeal of that 
determination, such neurological manifestations must be 
considered in properly evaluating his service-connected lumbar 
spine disability under the current rating criteria, as discussed 
below.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

In January 2009, the Veteran testified during a personal hearing 
at the RO and, in May 2010, testified during a hearing before the 
undersigned Veterans Law Judge.  Transcripts of both hearings are 
of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

The matter of entitlement to service connection for a neck 
disorder, including as due to service-connected lumbar 
spine disability has been raised by the record (see May 
19, 2010 Board hearing transcript at page 12), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, the Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Prior to July 13, 2010, 
service connection for PTSD required: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  
However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was 
amended to include a new paragraph (f)(3) that reads as follows, 
in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim.

Here, in his oral and written statements the Veteran described 
stressors: being on temporary duty (TDY) in Vietnam and landing 
in a hot landing zone and involvement in a hard landing of a C 
130, when he injured his knee.  During his May 2010 hearing, he 
submitted service records to corroborate that he was stationed at 
an air base in Taiwan during 1972 and 1973 and assigned to 
forward operating sites that he maintained included Vietnam, 
Cambodia, and Laos.  He also submitted his photographs he said 
were taken there (see hearing transcript at pages 4-6).  An 
August 2009 letter from the Department of Defense corroborates 
that the Veteran's TDY included time in Thailand but it was 
unclear if he visited the other countries.  

The Veteran submitted an undated signed statement from a VA nurse 
to the effect that he was treated at the Providence VA medical 
center (VAMC) for PTSD since February 2007.  Records from the 
Warwick Vet Center, dated from January to April 2007, also 
reflect a diagnosis of PTSD.  

However, it does not appear that the Veteran has been afforded a 
VA examination in conjunction with his claim.  This must be done 
prior to Board consideration of his claim for service connection 
for an acquired psychiatric disorder, including PTSD.  See 
38 C.F.R. § 3.304(f), effective on and after July 13, 2010.

Second, the record appears to suggest the possibility that the 
Veteran has experienced neurologic manifestations associated with 
his service-connected lumbar spine disability.  During his May 
2010 Board hearing, the Veteran said his back disability affected 
his "spousal" duties, a possible reference to impotence (see 
hearing transcript at page 15).  He complained of right leg and 
foot pain, neuropathy, and arm weakness (Id. at 16).  The Veteran 
said he had a surgically implanted spinal cord stimulator to 
suppress pain and his representative noted that the Veteran 
"just recently" underwent back surgery (Id. at 12 and 14)  The 
April 2009 VA examination report notes that a "nerve stimulator 
of some sort" was surgically implanted in 2007, and required two 
subsequent adjustments, and that the Veteran may need a "third 
neurosurgical procedure" to adjust the device but had not yet 
had it.  

Accordingly, the Veteran should be afforded a VA examination to 
evaluate any neurological impairment, if present.  

Further, as noted above, it appears that the Veteran is treated 
by a private neurologist for his lumbar spine disability and 
recently underwent a surgical procedure on his spine.  The March 
2009 VA outpatient record indicates that "Dr. Chang" was the 
Veteran's private primary neurologist.  Records associated with 
this treatment should be obtained, as well as recent VA medical 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the name(s) and address(es) of 
his private treating neurologist(s), 
including Dr. Chang, and the facility 
where he recently underwent a surgical 
procedure on his spine.  Then obtain all 
private medical records regarding the 
Veteran's treatment for the period from 
June 2007 to the present.

2.  Obtain all medical records regarding 
the Veteran's treatment at the VAMC in 
Providence for the period from March 2009 
to the present.  

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies should 
be conducted.

The examiner is advised that the Veteran 
served in Taiwan from 1972 to 1973, and 
maintains that he was exposed to hard 
landings in C130 aircraft while on 
temporary duty in Thailand and nearby 
areas.

The examiner should elicit as much detail 
as possible from the Veteran as to such 
claimed stressors.  Then, the examiner 
should consider the Veteran's alleged in-
service stressors for the purpose of 
determining whether such stressors were 
severe enough to have caused the current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (a likelihood of 50 percent or more) 
that any currently diagnosed PTSD is a 
result of service or whether such an 
etiology or relationship is unlikely (less 
than a 50-50 probability).  

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (a likelihood of 50 percent 
or more) that any currently diagnosed 
psychiatric disorder is causally related 
to military service, or whether such a 
causation or relationship is unlikely 
(less than a 50-50 probability).

A complete rationale should be provided 
for any opinion offered. 

4.  Schedule the Veteran for a VA 
orthopedic/neurological examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies, 
including x-rays and EMG studies if 
indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected status 
post spinal fusion at L3-S1.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any ankylosis of the lumbar spine.

With regard to any neurological disability 
resulting from the service- connected 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.

Does the Veteran have any sexual 
dysfunction, right lower extremity 
impairment, or upper extremity impairment 
attributable to his service-connected 
lumbar spine disability?  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

A complete rationale should be provided 
for any opinion offered. 

5.  After completion of the above, review 
the examination reports.  If the requested 
examinations do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion 
requested, the reports must be returned 
for corrective action.

6.  Finally, readjudicate the Veteran's 
claims on appeal.  Consideration should be 
given to the recent amendment to 38 C.F.R. 
§ 3.304(f) (2009), effective July 13, 
2010, and to 38 C.F.R. § 3.321(b).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


